
	

116 HR 5146 : Unlocking Opportunities for Small Businesses Act of 2019
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 5146
		IN THE SENATE OF THE UNITED STATES
		January 9, 2020Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to require contracting officers to take a small business concern’s
			 past performance as part of a joint venture into account when evaluating
			 the small business concern, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Unlocking Opportunities for Small Businesses Act of 2019. 2.Past performance ratings of joint ventures for small business concerns Section 15(e) of the Small Business Act (15 U.S.C. 644(e)) is amended by adding at the end the following:
			
 (5)Past performance ratings of joint ventures for small business concernsWith respect to evaluating an offer for a prime contract made by a small business concern that previously participated in a joint venture with another business concern (whether or not such other business concern was itself a small business concern), the Administrator shall establish regulations—
 (A)requiring contracting officers to consider the record of past performance of the joint venture when evaluating the past performance of the small business concern; and
 (B)requiring the small business concern to inform the contracting officer what duties and responsibilities the small business concern carried out as part of the joint venture..
 3.Past performance ratings of first-tier small business subcontractorsSection 8(d)(17) of the Small Business Act (15 U.S.C. 637(d)(17)) is amended to read as follows:  (17)Past performance ratings for certain small business subcontractors (A)In generalUpon request by a small business concern that performed as a first tier subcontractor on a covered contract (as defined in paragraph 13(A)) that is submitting an offer for a solicitation, the prime contractor for such covered contract shall submit to the contracting agency issuing the solicitation or to such small business concern a record of past performance for such small business concern with respect to such covered contract.
 (B)ConsiderationA contracting officer shall consider the record of past performance of a small business concern provided under subparagraph (A) when evaluating an offer for a prime contract made by such small business concern..
		4.Rulemaking
 (a)SBA rulesNot later than the end of the 120-day period beginning on the date of enactment of this Act, the Administrator of the Small Business Administration shall issue rules to carry out this Act and the amendments made by this Act.
 (b)Federal Acquisition RegulationNot later than the end of the 120-day period beginning on the date that rules are issued under subsection (a), the Federal Acquisition Regulation shall be revised to reflect such rules.
 5.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives January 8, 2020.Cheryl L. Johnson,Clerk
